610 S.E.2d 714 (2005)
359 N.C. 286
STATE of North Carolina
v.
Leslie Eugene WARREN.
No. 116A96-3.
Supreme Court of North Carolina.
February 3, 2005.
Hans Christian Linnartz, Cynthia Katkish, Wasington, DC, for Warren.
Steve Bryant, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of October 2002 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 3rd day of February 2005."